DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-5,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. 9,802,596 in view of DE 102014221368.
Regarding claims 1,10 Binder et al. shows in figures 1,2 one of applicant’s prior art brake systems with which they are well familiar.  Note the sensors (wheel and pressure) at 21 and 7.
At the bottom column 1 over to column 2 Binder states:
The method according to the present invention is based on the furnishing of a sensor signal in the braking system that has a brake control unit by way of which a booster unit in the vehicle is adjustable. In the event of a failure of the brake control unit, signal transfer is switched over to a further control unit to which the sensor signal is transmitted. The same procedure is carried out in the event of a faulty transmission of the sensor signal to the brake control unit…. This makes it possible in particular to carry out an automatic braking operation even in the event of a failure of the brake control unit or in the event of a failure in transmission of the sensor signal to the brake control unit. The braking operation to be triggered and carried out manually remains unaffected thereby in all cases.
	Note the control units 17,27, microcontroller 17a,27a and the switchover unit at 29.  Two switches are shown at 29a,29b and their function explained in col 5 lines 15-40. In claim 1 Binder claims/states:
the switchover unit includes at least two switches, wherein one of the at least two switches enables transmission of the sensor signals to the brake control unit in a first switching state and enables transmission of the sensor signals to the further control unit in a second switching state different from the first switching state.
	Lacking in Binder et al. is a showing of the specific types/construction of the sensor(s) used.
	DE ‘368 shows one of applicant’s prior designs (as discussed in their specification) best seen in figure 9.  This pressure sensor is nearly identical to applicant’s.  Note the contact points at 46,66,68, measuring cell at 50, and PCB at 40.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a sensor at taught by DE ‘368, for the sensor arrangement in the device of Binder, simply as an obvious choice of one well known sensor arrangement that has been designed (by the same people) to work in a brake system as shown by Binder. 
Regarding claim 2 Binder, as modified by DE ‘368, shows that the first switching element is
configured to connect the first contact point is to a computing device of the control device

Regarding claim 3 Binder, as modified by DE ‘368, shows (in figure 9 of DE ‘368) a second contact point of the electrical contact points is configured to provide a second electrical output signal of the at least one electrical output signal of the electronic circuit, the second contact point being
directly connected to a computing device of the control device.
Regarding claim 4 Binder, as modified by DE ‘368, shows that the at least one electrical output
signal corresponds to one of (i) at least one analog measurement variable (i.e. pressure) and (ii) digital measurement data that the electronic circuit determines based on the at least one analog
measurement variable.
Regarding claim 5 Binder, as modified by DE ‘368, shows that the at least one electrical output
signal corresponds to digital state data that the electronic circuit generates based the on
one of (i) the at least one analog measurement variable and (ii) the digital measurement
data.
Regarding claim 9 to have used one of the four contact points 66,68 in figure 9 of DE ‘398 for a ground connection would have been obvious to prevent an electrical shock hazard/ damage to the other electrical components in the event of a fault.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder/DE ‘368 as applied to claim 1 above, and further in view of Leibfried et al. 8,764,127.
Regarding claim 6 Binder, as modified, lacks providing a second power supply for the second switch 29b.
Leibfried shows a system for carrying out an emergency braking procedure, the system being shown in figures 2 and 3.  Note the first and second switches at 31,35 and the first and second power supplies at 32,33.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Binder with an independent second power supply, as taught by Leibfried, in the event of failure of the first power supply, so that data/braking capability remains intact within the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/10/22